 

 

GLOBAL SETTLEMENT AGREEMENT& MUTUAL RELEASE OF

ALL CLAIMS BY ALL PARTIES

 

     THIS GLOBAL SETTLEMENT AGREEMENT & MUTUAL RELEASE OF  ALL CLAIMS BY ALL
PARTIES (“Agreement”) is dated, entered into and made fully effective
(irrespective of the date actually signed by the parties) as of the 10th day of
March, 2017, by and among JDF Capital, Inc., a New York Corporation,
 (“Plaintiff”), and NANO MOBILE HEALTHCARE, INC., a Delaware corporation, f/k/a
Vantage mHealthcare, Inc., f/k/a Vantage Health, Inc., a Nevada Corporation;
(together, “Defendants” or “NANO”).

 

Recitals

 

     A.   Whereas, on December 13, 2016, Plaintiff filed a lawsuit in the SECOND
JUDICIAL DISTRICT COURT, WASHOE COUNTY, NEVADA, Case # CV16-02530 (the
“Lawsuit”), alleging claims for, inter alia, breach of contract, and Defendants
have denied all such allegations (the “Dispute”).

 

     B.        Whereas, the parties have had certain discussions regarding
various alternatives to resolve the Dispute.

 

     C.   Whereas, DEFENDANTS and PLAINTIFF have decided to avoid the time and
expense of litigation, and believe it is in their mutual best interests to
compromise and settle all claims and issues arising from, or related to, the
Dispute and the Lawsuit, including any claims that ever could be asserted
against either party by the other party arising from the facts and circumstances
related to the Dispute. 

 

     NOW, THEREFORE, it is agreed as follows:

 

 

SECTION 1

Consideration

 

     1.1 In full and complete settlement of any and all claims, past and
present, whether known or unknown, which could be asserted by PLAINTIFF against
DEFENDANTS, including, but not limited to all claims relating to the Dispute,
and any other claims which may hereafter be asserted against DEFENDANTS arising
from the Dispute, or otherwise involving the relationships and dealings among
the various entities and persons included in DEFENDANTS, DEFENDANTS shall:

 

 1 

 

 



1. Make payments to Plaintiff aggregating $300,000 in cash as follows:

 

(i)         $50,000 on the date of execution of this Agreement (“Settlement
Payment 1”);

(ii)       $50,000 on or before April 1, 2017 (“Settlement Payment 2”);

(iii)     $50,000 on or before May 1, 2017 (“Settlement Payment 3”);

(iv)       $50,000 on or before June 1, 2017 (“Settlement Payment 4”);

(v)         $50,000 on or before July 1, 2017 (“Settlement Payment 5”); and

(vi)       $50,000 on or before August 1, 2017 (“Settlement Payment 6”).

 

Each of Settlement Payment 1, Settlement Payment 2, Settlement Payment 3,
Settlement Payment 4, Settlement Payment 5 and Settlement Payment 6 shall
individually be referred to herein as a “Settlement Payment” and collectively as
the “Settlement Payments”. The Settlement Payments shall be made on the first
day of each month as set forth above, except if the first day of the month falls
on a Saturday, Sunday or Federal holiday, then the payment date will be the next
succeeding business day. If the Settlement Payment is not made on the payment
date set forth herein, the Defendant shall have a 72-hour cure period, not
including Saturday, Sunday and Federal holidays, for any payments not made in
accordance herewith.

 

2.  Execute and issue, concurrent with this Agreement, a convertible promissory
note (“CONVERTIBLE NOTE”) in favor of Plaintiff in the amount of US$100,000.00,
with a 30% discount to the lowest closing bid price per share of Nano’s common
stock, during the prior 20 trading days. If the CONVERTIBLE NOTE is not paid
within 6 months , i.e., on or before September 1, 2017, or purchased by and
fully paid by a third party on or before that date, then the CONVERTIBLE NOTE
becomes convertible by the holder at the lower of (i) a 30% discount to the
lowest closing bid price per share of common stock during the 20 trading days
prior to conversion; or (ii) largest conversion discount given to any note
holder for any note sold by NANO between March 1 , 2017 , and the date of
conversion; See Exhibit “A”.

 

3.  Defendants shall sign a confession of judgment for US$693,952.88, which
shall remain in full force and effect until the full amount of the Settlement
Payments are paid to Plaintiff, at which time the confession of judgment will be
reduced to $393,952.88, and remain in full force and effect until the $100,000
CONVERTIBLE NOTE is paid in full or fully converted, however, the confession of
judgment shall automatically be reduced by all amounts paid to Defendant
pursuant to the terms of this Agreement. See Exhibit “B”.

 

 2 

 

 



4. The warrants for NANO stock currently held by Plaintiff are not exercisable,
assignable or transferable unless a default occurs in performance of the terms
of this Agreement, including, but not limited to, performance of the terms of
the CONVERTIBLE NOTE, provided any such default has not been cured by Plaintiff
after notice thereof.

 

5. After the Settlement Payments have been paid in full , and after the
CONVERTIBLE NOTE for $100,000.00, due September 1, 2017, is paid in full or
otherwise sold to a third-party, the warrants held by Plaintiff shall be
returned to NANO for cancellation or otherwise transferred at NANO's written
direction;

 

6.  NANO shall pay Michael J. Morrison, Chtd., attorney for Plaintiff, the
aggregate sum of $14,000 as and for the reasonable attorneys’ fees and actual
costs incurred in connection with the Dispute, which shall be paid as follows:
(i) $5,000 on the date hereof; (ii) $5,000 within 30 days from the date hereof;
and (iii) $4,000 within 60 days from the date hereof.

 

7.  After NANO has paid Plaintiff the first installment of $50,000 due and
payable under the terms of this Agreement, and the confession of judgment has
been executed by NANO and is in effect and fully enforceable, the Lawsuit shall
be dismissed by Plaintiff, however, prior to the confession of judgment being in
effect and fully enforceable Plaintiff shall not take any further action with
respect to the Lawsuit, other than to postpone any responses due by NANO.

 

8. NANO shall provide and maintain current information and otherwise comply with
all applicable laws, rules and regulations to ensure that its shares of stock
are eligible to be sold pursuant to S.E.C. Rule 144 at all times on or after
September 1, 2017 until all payments and monies due under the $100,000
Convertible Note have been paid in full or otherwise sold by Defendant to a
third-party;



9. NANO shall hold in reserve, and totally unencumbered, sufficient shares of
stock to provide 500% coverage on the $100,000 CONVERTIBLE NOTE at all times,
after Nano’s authorized shares of common stock have been increased, until
Plaintiff has been paid in full all monies due under the terms of this Agreement
(see Exhibit “C” and Exhibit “D”); and

 

 3 

 

 



10. The CONVERTIBLE NOTE shall contain customary commercial terms and conditions
relating to promissory notes, and in the event of any default, simple interest
shall accrue on the unpaid balance from the date of default in any payment until
paid in full.

 

1.2 The Settlement Payments shall constitute the sole, full and exclusive
consideration to PLAINTIFF to fully and finally settle all claims and issues
between DEFENDANTS and PLAINTIFF, related to the Dispute, or otherwise.

 

1.3 This shall constitute the sole, full and exclusive consideration to
PLAINTIFF to fully and finally settle all claims and issues between DEFENDANTS
and PLAINTIFF, or otherwise.

   

SECTION 2

Release

 

     2.1  In consideration for the undertakings described in this Agreement,
PLAINTIFF, corporately, on behalf of its respective officers, directors,
management personnel, agents, shareholders, associates, affiliates,
co-venturers, and assigns, fully, finally, unconditionally and forever fully and
finally release and discharge DEFENDANTS and their respective officers,
directors, managers, members, management personnel, agents, shareholders,
associates, affiliates, co-venturers, and assigns, from any and all claims,
demands, losses, damages, actions, causes of action, suits, debts, promises,
liabilities, obligations, liens, costs, expenses, attorneys’ fees, indemnities,
subrogations (contractual or equitable) or duties, of any nature, character or
description whatsoever, whether known or unknown, fixed or contingent, accrued
or not yet accrued, matured or not yet matured, anticipated or unanticipated,
asserted or unasserted, arising from, or relating to, directly or indirectly,
from the conduct, decisions, action(s), and/or inaction(s) of DEFENDANTS
related, directly or indirectly to the Dispute.  PLAINTIFF, corporately, and on
behalf of its respective officers, directors, management personnel, agents,
shareholders, associates, affiliates, co-venturers, and assigns, fully, finally,
unconditionally and forever, expressly waives any right or claim of right to
assert hereafter that any claim(s) has, through ignorance, oversight or error,
been omitted from the terms of this Agreement.  PLAINTIFF, corporately, and on
behalf of its respective officers, directors, management personnel, agents,
shareholders, associates, affiliates, co-venturers, and assigns, fully
understands by the execution of this Agreement that it may never assert a claim
for damages against DEFENDANTS and/or any person serving as an officer, director
and/or shareholder, or manager, member or agent of DEFENDANTS, an attorney
and/or resident agent of DEFENDANTS and/or a representative, agent or attorney
of or for any or all present officer(s), director(s) or shareholder(s) or
member(s) or manager(s) of DEFENDANTS arising out of the Dispute, and/or actions
and/or inactions of DEFENDANTS and/or any person serving as an officer, director
and shareholder of any entity of DEFENDANTS, an attorney and/or resident agent
of DEFENDANTS and/or a representative, agent or attorney of or for any or all
present or officer, director or shareholder of DEFENDANTS, or the allegations
contained in the Dispute and/or the Lawsuit and/or any other prior activities
among the parties to this Dispute, directly or indirectly. 

 

 4 

 

 



     2.2  The release of claims in Subsection 2.1 (“Release”) includes, but is
not limited to, claims at law or equity or sounding in contract (express or
implied) or torts arising under federal, state, or local laws or the common law
or any claims, including breach of contract, breach of the covenant of good
faith and fair dealing, breach of fiduciary duty, fraud, negligence, any claim
seeking declaratory, injunctive, or equitable relief, or any other claim of any
type whatsoever, arising out of the federal laws and/or the statutory or common
law of any state (collectively referred to as "Released Claims").  The parties
likewise release each other from any and all obligations for attorneys' fees,
costs and expenses incurred in regard to the Lawsuit, Dispute and claims.

 

     2.3  In consideration for the undertakings described in this Agreement,
DEFENDANTS, corporately and on behalf of its respective officers, directors,
management personnel, agents, shareholders, associates, affiliates,
co-venturers, and assigns, fully, finally, unconditionally and forever fully and
finally release and discharge PLAINITFFS from any and all claims, demands,
losses, damages, actions, causes of action, suits, debts, promises, liabilities,
obligations, liens, costs, expenses, attorneys’ fees, indemnities, subrogations
(contractual or equitable) or duties, of any nature, character or description
whatsoever, whether known or unknown, fixed or contingent, accrued or not yet
accrued, matured or not yet matured, anticipated or unanticipated, asserted or
unasserted, arising from, or relating to, directly or indirectly, from the
conduct, decisions, action(s), and/or inaction(s) of PLAINITFFS related,
directly or indirectly to the Dispute.  DEFENDANTS, corporately and on behalf of
its respective officers, directors, management personnel, agents, shareholders,
associates, affiliates, co-venturers, and assigns, fully, finally,
unconditionally and forever, expressly waives any right or claim of right to
assert hereafter that any claim(s) has, through ignorance, oversight or error,
been omitted from the terms of this Agreement.  DEFENDANTS, corporately and on
behalf of its respective officers, directors, management personnel, agents,
shareholders, associates, affiliates, co-venturers, and assigns, fully
understands by the execution of this Agreement that it may never assert a claim
for damages against PLAINITFFS and/or any person serving as an officer, director
and/or shareholder of PLAINITFFS, an attorney and/or resident agent of
PLAINITFFS and/or a representative, agent or attorney of or for any or all
present officer(s), director(s) or shareholder(s) of PLAINITFFS arising out of
the Dispute, and/or actions and/or inactions of PLAINITFFS and/or any person
serving as an officer, director and shareholder of any entity of PLAINITFFS, an
attorney and/or resident agent of PLAINITFFS and/or a representative, agent or
attorney of or for any or all present or officer, director or shareholder of
PLAINITFFS, or the allegations contained in the Dispute and/or any other prior
activities among the parties to this Dispute, directly or indirectly. 

 

     2.4  The Release of claims in Subsection 2.3 includes, but is not limited
to, claims at law or equity or sounding in contract (express or implied) or
torts arising under federal, state, or local laws or the common law or any
claims, including breach of contract, breach of the covenant of good faith and
fair dealing, breach of fiduciary duty, fraud, negligence, any claim seeking
declaratory, injunctive, or equitable relief, or any other claim of any type
whatsoever, arising out of the federal laws or the statutory or common law of
any state (collectively referred to as "Released Claims").  The parties likewise
release each other from any and all obligations for attorneys' fees, costs and
expenses incurred in regard to the Dispute, Lawsuit and claims. 

 

 5 

 

 



     2.5  PLAINTIFF acknowledges that it may have sustained claims, damages or
losses that are presently unknown and unsuspected and that any such claims,
damages or losses as were sustained may give rise to additional claims, damages
or losses in the future that are not now anticipated.  PLAINTIFF acknowledges
that it may later discover material facts in addition to, or different from,
those which it now knows or believes to be true with respect to negotiation,
execution or performance of this Agreement.  PLAINTIFF further acknowledges that
there may be future events, circumstances, or occurrences materially different
from those it knows or believes likely to occur.  It is PLAINTIFF’s intention to
fully, finally, and forever settle and release all claims, Disputes and
differences between and among PLAINTIFF, on the one hand, and DEFENDANTS, on the
other hand.  The Releases provided in this Agreement shall remain in full effect
notwithstanding the discovery or existence of any additional or different facts
or circumstances or any such future events, circumstances or conditions.
PLAINTIFF acknowledges that this Release has been negotiated and agreed upon in
light of these factors and PLAINTIFF expressly waives any rights it may have as
a result of any such unknown claims, damages or losses under any statute,
regulation or common law principle that a general release does not extend to
unknown claims, damages or losses.

 

     2.6 DEFENDANTS acknowledge that they, respectively, may have sustained
claims, damages or losses that are presently unknown and unsuspected and that
any such claims, damages or losses as were sustained may give rise to additional
claims, damages or losses in the future that are not now anticipated. 
DEFENDANTS further acknowledge that they respectively may later discover
material facts in addition to, or different from, those which they now know or
believe to be true with respect to negotiation, execution or performance of this
Agreement.  DEFENDANTS further acknowledge that there may be future events,
circumstances, or occurrences materially different from those they know or
believe likely to occur.  It is the intention of DEFENDANTS to fully, finally,
and forever settle and release all claims, disputes and differences between and
among DEFENDANTS, on the one hand, and PLAINTIFF, on the other hand.  The
Releases provided in this Agreement shall remain in full effect notwithstanding
the discovery or existence of any additional or different facts or circumstances
or any such future events, circumstances or conditions. DEFENDANTS acknowledge
that this Release has been negotiated and agreed upon in light of these factors
and DEFENDANTS expressly waive any rights they respectively may have as a result
of any such unknown claims, damages or losses under any statute, regulation or
common law principle that a general release does not extend to unknown claims,
damages or losses.

    

     2.09   PLAINTIFF represents that it has carefully read this Agreement and
has been fully advised by its own legal counsel as to the nature and extent of
each of the terms and provisions of this document, and hereby authorizes the
satisfaction of the Dispute, and this Agreement. 

 

     2.10 DEFENDANTS represent that they have, respectively, carefully read this
Agreement and have been fully advised by their own legal counsel as to the
nature and extent of each of the terms and provisions of this document, and
hereby authorize the satisfaction of the Dispute, and this Agreement.

 

 6 

 

 



     2.11 Each entity and person named in this Release has been advised by
counsel with respect to this Release and the Stipulation for Dismissal with
Prejudice constituting a settlement of this case, and specifically, have
discussed and reviewed, if applicable to such party, the provisions of
California Civil Code, Section 1542, as set forth below, and upon the advice of
such counsel, each of them hereby waives the protection afforded by such a
statute:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing a release, which if known
by him, must have materially affected his settlement with the debtor.”

 

SECTION 3

Satisfaction of the Dispute

 

     The Dispute shall be deemed fully satisfied and paid in full, and is
hereafter deemed null, void and worthless. Each party to bear its own costs,
expenses and attorneys' fees. 

     

SECTION 4

Authority To Execute

 

     All parties represent and warrant that they have all requisite authority to
execute and perform this Agreement.

  



SECTION 5

Purpose of Compromise and Settlement

 

     The parties have each entered into this Agreement solely for the purpose of
settling and compromising the Dispute, terminating any and all business
relationships and involvement among any of the parties, if any, and settling any
and all disputes among the parties, and nothing contained in this Agreement or
its performance shall be deemed to be an admission or acknowledgment of:
liability; the existence of damages; or the amount of any damages relating to
the actions and/or inactions of either party, nor any other person or entity,
involving or related to either party, in any and all capacities, or as parties
to the Dispute.

  

SECTION 6

Binding Effect

 

     This Agreement shall inure to the benefit of and be binding upon the
parties and their respective family members, heirs, successors and assigns.

 

SECTION 7

Waiver

 

     Neither the failure nor any delay on the part of either party to exercise
any right, remedy, power or privilege under this Agreement shall operate as a
waiver of that right, remedy, power or privilege.  No waiver of any right,
remedy, power or privilege with respect to any particular occurrence shall be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence.

  

 7 

 

 



SECTION 8

Time of the Essence

 

     Time is of the essence of this Agreement and all of its terms, provisions,
conditions and covenants.

 

SECTION 9

Entire Agreement

 

     This Agreement contains the entire agreement between the parties and may
not be changed or terminated orally but only by a written instrument executed by
the parties after the date of this Agreement.

 

SECTION 10

Construction

 

     The terms and conditions of this Agreement shall be construed as a whole
according to their fair meaning and not strictly for or against any party, with
the purpose and intent to give this Agreement, and the terms and conditions
hereof, the most expansive construction and application possible.  The parties
acknowledge that each of them has reviewed this Agreement and has had the
opportunity to have it reviewed by their attorneys and that any rule or
construction to the effect that ambiguities are to be resolved against the
drafting party shall not apply in the interpretation of this Agreement,
including its exhibits or any amendments.

 

SECTION 11

Partial Invalidity

 

     If any term of this Agreement or the application of any term of this
Agreement should be held by a court of competent jurisdiction to be invalid,
void or unenforceable, all provisions, covenants and conditions of this
Agreement, and all of its applications, not held invalid, void or unenforceable,
shall continue in full force and effect and shall not be affected, impaired or
invalidated in any way.

   

SECTION 12

Governing Law and Forum

 

-     The laws of the State of Nevada applicable to contracts made or to be
wholly performed there (without giving effect to choice of law or conflict of
law principles) shall govern the validity, construction, performance and effect
of this Agreement And venue and jurisdiction shall be maintained in Washoe
County, Nevada, on behalf of all parties named herein.

 

SECTION 13

Necessary Action

 

 8 

 

 



     Each of the parties shall do any act or thing and execute any or all
documents or instruments necessary or proper to effectuate the provisions and
intent of this Agreement.

 

SECTION 14

Counterparts

 

     This Agreement may be executed in any number of counterparts, each of which
when duly executed and delivered shall be an original, but all such counterparts
shall constitute one and the same agreement.  Any signature page of this
Agreement may be detached from any counterpart without impairing the legal
effect of any signatures, and may be attached to another counterpart, identical
in form, but having attached to it one or more additional signature pages.  This
Agreement may be executed by signatures provided by electronic facsimile
transmission (also known as "Fax" copies), which facsimile signatures shall be
as binding and effective as original signatures.

 

SECTION 15

Notices

 

     15.1  Any and all notices and demands by or from any party required or
desired to be given under this Agreement shall be in writing and shall be
validly given or made if served either personally or if deposited in the United
States mail, certified or registered, postage prepaid, return receipt
requested.  If such notice or demand is served by registered or certified mail
in the manner provided, service shall be conclusively deemed given upon receipt
or attempted delivery, whichever is sooner.

 

     15.2 Any notice or demand to PLAINTIFF shall be addressed to:

 

JDF Capital Inc.

62 E. Main Street

Freehold, New Jersey 07728

 

Attention: John Fiero

 

With a copy to (which shall not constitute notice):

Michael J. Morrison, Esq.

1495 Ridgeview Drive, Suite 220

Reno, NV 89519

 

and to DEFENDANTS, to:

 

Nano Mobile Healthcare Inc.

Three Columbus Circle, 15th floor

New York, New York 10019

Attention: President

 

With a copy to (which shall not constitute notice):

 

Jody R. Samuels, Esq.

65 Broadway, 12th floor

New York, New York 10006

 

     15.3 Any party may change its address for receiving notices or demands by a
written notice given in the manner provided in this Section, which notice of
change of address shall not become effective, however, until its actual receipt
by the other parties.

  

 9 

 

 



SECTION 16

Miscellaneous

 

     16.1 The captions appearing at the commencement of the sections of this
Agreement are descriptive only and for convenience in reference to this
Agreement and shall not define, limit or describe the scope or intent of this
Agreement, nor in any way affect this Agreement.

 

     16.2 Masculine or feminine pronouns shall be substituted for the neuter
form and vice versa, and the plural shall be substituted for the singular form
and vice versa, in any place or places in this Agreement in which the context
requires such substitution or substitutions.

 

SECTION 17

Voluntary Nature of Agreement

 

By executing this Agreement, all Parties, jointly and severally represent that
each of them, has carefully read and understands this Agreement and each of
them, is fully aware of its legal effect; each of them has had an opportunity to
and did, in fact, consult with their respective legal counsel regarding this
Agreement; and, the only promise made to or agreement made with them is stated
in this Agreement. The parties, jointly and severally acknowledge that they are
signing this Agreement freely, voluntarily and with full knowledge of its terms
and consequences, with the express and unconditional purpose of fully and
finally settling any and all disputes among all the parties hereto, regardless
of the nature, extent or source of any such disputes.

 

PLEASE READ THIS AGREEMENT CAREFULLY.  IT CONTAINS A RELEASE OF ALL KNOWN OR
UNKNOWN CLAIMS.

 

 10 

 



    

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year first above written.

 

 

STATE OF __________ )

                   ) ss.

COUNTY OF _________ )

 

NANO MOBILE HEALTHCARE, INC., a DELAWARE Corporation

 

 

By:______________________________

 Joseph Peters

 

 

SUBSCRIBED and SWORN to before me

this _____ day of March, 2017.

 

 

 

 

___________________________________

Notary Public

 

  

 

 

STATE OF __________ )

                   ) ss.

COUNTY OF _________ )

 

JDF Capital, Inc., a New York Corporation

 

 

By:______________________________

 

 

SUBSCRIBED and SWORN to before me

this _____ day of March, 2017.

 

 

 

___________________________________

Notary Public

 

 11 

 



 

 

